Citation Nr: 0827890	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-01 880 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral hip pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence regarding whether the current bilateral hip pain is 
a manifestation of the veteran's degenerative disc disease of 
the lumbar spine, and as to whether this disability was 
incurred in service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor or the veteran, 
degenerative disc disease of the lumbar spine with radiating 
hip pain was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

II.  Factual Background

The record reflects that the veteran separated from service 
in September 2004, and that he filed a claim of entitlement 
to service connection for a bilateral hip disability in 
November 2004.  

The veteran's service treatment records (STRs) reveal that 
the veteran was seen for lower back pain diagnosed as back 
strain in December 1986.  The veteran was seen for pain over 
the right hip following a motor vehicle accident in April 
1996.  X-rays of the hip revealed no fracture or dislocation.  
In September 1998 the veteran was seen for complaints of left 
upper leg pain regularly precipitated by twisting at the hip 
while weight bearing on the left leg.  The examiner diagnosed 
the veteran with left groin versus hip pain suggestive of 
left hip arthritis.  

The veteran was afforded a VA examination in December 2004.  
He reported bilateral hip pain radiating to his lower back 
for several years.  He said at times he had only hip pain 
with no low back pain and occasionally one hip was worse than 
the other.  X-rays of the bilateral hips revealed no 
significant bony injury or arthropathy.  The examiner noted a 
diagnosis of a right hip condition and a left leg condition.  
The examiner noted that x-rays showed no arthritis, and, 
thus, the etiology of the veteran's bilateral hip pain was 
undetermined.  Nevertheless, the examiner found that the 
condition was at least as likely as not connected to his 
military service.

Private treatment reports from Parrish Medical Center dated 
from July 2005 to May 2006 reveal that the veteran underwent 
a magnetic resonance imaging (MRI) of the lumbar spine for 
radiating low back pain.  He was diagnosed with mild 
degenerative disc disease at multiple levels with evidence of 
an annular tear at L4-5 on the left laterally and on the 
right at L5-S1.  

Private treatment reports from Holmes Regional Medical Center 
dated from May 2006 to January 2007 indicate that the veteran 
had a long standing history of low back and right hip pain.  
Clinical records dated in January 2007 specifically associate 
the veteran's right hip pain with his back pain symptoms.  
During that month, the veteran underwent an anterior 
diskectomy, interbody fusion, L4 through S1, with 
mobilization of the great vessels.

The veteran testified at a Travel Board hearing in June 2007.  
His representative indicated that the veteran's bilateral hip 
disability was related to a back problem which was later 
diagnosed.  The veteran testified that he was responsible for 
moving equipment on a flight line during part of his military 
service.  He said he had problems with his upper and lower 
back throughout his military service and his hips began 
bothering him in 2000.  The veteran indicated that he was 
diagnosed with degenerative arthritis sometime around 2003.  
He indicated that he was involved in a motor vehicle accident 
in 1996 which caused a lot of pain in his hip.  He testified 
that his doctors attributed his hip pain to his lumbar spine 
condition in 2005 when he underwent an MRI.  He said he was 
diagnosed with degenerative disc disease and annular tears at 
that time.  



III.  Legal Analysis 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As indicated previously, the veteran reported back pain and 
right and left hip complaints in service.  At the VA 
examination performed in December 2004 the veteran reported 
bilateral hip pain radiating to his lower back for several 
years.  The examiner diagnosed the veteran with a right hip 
condition and a left leg condition and opined that, while the 
etiology of the veteran's bilateral hip pain was 
undetermined, it was at least as likely as not connected to 
his military service.  

An MRI of the lumbar spine conducted in July 2005 for 
complaints of radiating low back pain revealed mild 
degenerative disc disease at multiple levels with evidence of 
an annular tear at L4-5 on the left laterally and on the 
right at L5-S1.  A January 2007 entry indicated that the 
veteran's hip pain seemed to come together with his back pain 
symptoms.  

In short, the veteran has documented complaints of back and 
hip pain in service, and documented complaints in both the 
back and hips during his first year of separation.  There is 
also objective medical evidence within a year of his 
separation from service of a degenerative process affecting 
the lumbar spine, and this process has been associated by a 
competent health care provider to the veteran's hip 
complaints. 

Under the circumstances, it is found that the evidence is at 
least an approximate balance of positive and negative 
evidence regarding whether the current bilateral hip pain is 
a manifestation of the veteran's degenerative disc disease of 
the lumbar spine.  Given the veteran's lay complaints of a 
several year history of hip and back complaints, and the 
close proximity between the his separation, and the first 
diagnosis of degenerative disc disease, the Board further 
finds that there is at least an approxmate balance of 
positive and negative evidence as to whether this disability 
was incurred in service.  Therefore, resolving the benefit of 
the doubt in favor of the veteran, the Board concludes that 
service connection for degenerative disc disease of the 
lumbar spine with radiating hip pain is warranted.




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiating hip pain is 
granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


